Citation Nr: 0504051	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  04-01 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service  connection for residuals of left eye 
injury.


ATTORNEY FOR THE BOARD

Chantal Lambert

INTRODUCTION

The veteran served on active duty from July 1946 to May 1949.
This matter comes before the Board of Veterans' Appeals on 
appeal from  a May 2003 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Los Angeles 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The veteran contends that his current left eye disability was 
incurred in service.  His service medical records are not 
available.  The National Personnel Records Center (NPRC) 
stated that it appears that the records were destroyed by 
fire.  

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  In addition, where the claimant's service 
medical records have been destroyed or lost, the Board is 
under a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  These alternative forms of evidence may 
also include statements from service medical personnel; 
"buddy" certificates or affidavits; employment physical 
examinations; medical evidence from hospitals, clinics, and 
private physicians at which or by whom a veteran may have 
been treated, especially soon after service discharge; 
letters written during service; photographs taken during 
service; pharmacy prescription records; and insurance 
examinations.  In this case, the Board finds  that the 
veteran has not been sufficiently notified that he may submit 
alternative forms of evidence.  Pursuant to the 
aforementioned cases, and in light of the Veterans Claims 
Assistance Act of 2000, VA has a duty to notify the veteran 
of his right to submit alternative forms of evidence. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
inform him of the right to submit 
alternative forms of evidence to support 
his service connection claim.  This 
evidence may take the following forms 
(although the veteran may submit any 
evidence which he finds appropriate): 
statements from service medical 
personnel; "buddy" certificates or 
affidavits; employment physical 
examinations; medical evidence from 
hospitals, clinics, and private 
physicians at which or by whom the 
veteran may have been treated, especially 
soon after service discharge; letters 
written during service; photographs taken 
during service; pharmacy prescription 
records; and insurance examinations.  All 
records, once obtained, should be 
associated with the claims folder.       

2.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit sought 
is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case.  The requisite period of time for a 
response should be afforded.  Thereafter,  
the case should be returned to the Board 
for further appellate review, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by not reporting for an 
examination may adversely affect his claim.  38 C.F.R. § 
3.655.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




